Consolidated appeals from an order modifying the final decree of separation by increasing the alimony therein awarded, and adjudging defendant to be in contempt for failure to pay alimony arrears; and from an order granting to plaintiff a counsel fee to defend the appeal from the first-mentioned order. Orders affirmed, with one bill of ten dollars costs and disbursements, the balance of the counsel fee and the printing costs, if any, to be paid within twenty days from the date of the order hereon. No opinion. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.